Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered on or about April 13, 2007, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiffs failed to raise an inference either that they specifically requested greater coverage than that obtained by defendants or that their relationship with defendants imposed on the latter a duty to advise them to obtain additional coverage (see Hoffend & Sons, Inc. v Rose & Kiernan, Inc., 7 NY3d 152 [2006]).
Plaintiffs’ remaining contentions are unavailing. Concur— Mazzarelli, J.P., Andrias, Catterson and McGuire, JJ.